Shientag, J.
(dissenting). Plaintiff, a cab driver, usually kept his cab at a stand opposite defendant’s fruit and vegetable store. Defendant’s father, opening the store at about 6:00 a.m. one Sunday, asked a group of cab drivers to lend him a hand in setting up a scale above a movable vegetable stand outside the store. Plaintiff offered to assist defendant’s father, cautioning him to hold the movable stand steady while he hung *204the scale on its hook. However, as plaintiff attempted to hang the scale, defendant’s father went back into the store to carry out some merchandise, and the stand began to roll. Plaintiff grabbed for the bar on which the scale was to be hung, caught a ring on his finger on the bar and fell to the ground, tearing off his finger.
The court below granted defendant’s motion at the close of plaintiff’s case to strike the testimony relating to certain conversations between defendant’s father and plaintiff. I agree with the learned majority that this exclusion was error. However, even if the conversations are considered as part of the record, I am of the opinion that plaintiff has failed to make out a prima facie case against defendant. When a complaint is dismissed at the close of a plaintiff’s case, he is entitled to the most favorable inferences that may be drawn from the testimony adduced by him. That does not mean, however, that missing essential elements may be supplied.
Plaintiff failed completely to establish that defendant’s father had authority, express or implied, to procure outside assistance. No express authorization was claimed. Such authority is implied only under certain circumstances, for example, where there is an emergency requiring outside assistance; where the employee was engaged in a task as to which the employer knew (or should have known) that outside assistance would be necessary; where the employee has supervisory powers of management ; or where such outside assistance was utilized in the past and the employer acquiesced therein. No such situation was here presented. (Marks v. Rochester Ry. Co., 146 N. Y. 181; Mandala v. Wells, 212 App. Div. 370.)
In Marks v. Rochester Ry. Co. (supra), Andrews, Ch. J., said (p. 189): “ It is not claimed that the driver had any general authority to employ servants for the defendant. If he had authority to employ assistance under the circumstances of the case, it was an authority outside of the general scope of his employment. Clearly he had no authority, express or implied, to call upon bystanders to assist him in the discharge of any service which he himself could reasonably perform. If third persons undertook upon his solicitation and for his convenience to assist him in extricating the car from the blockade, when he could have accomplished the work himself, no authority to employ assistance could be implied. ’ ’
Here there was no evidence of any emergency or any need for outside assistance. In fact, the record indicates that defendant’s father was taller than plaintiff whom he asked to assist *205him. There is, moreover, nothing to indicate that defendant’s father had on any prior occasion asked for assistance in the hanging of the scale.
Nor would the mere fact that the injury occurred while plaintiff was on defendant’s premises warrant recovery by plaintiff. In Duschnik v. Deco Restaurants (276 N. Y. 439) the plaintiff was invited by one of the defendant’s employees to assist him in his work one Sunday. In so doing, the plaintiff was injured while using an improperly constructed machine for which the defendant had failed to provide suitable safeguards. Nonetheless, it was held that the plaintiff could not recover since he failed to show that the employee was authorized to invoke his assistance.
It is also contended that defendant’s father acted in a supervisory capacity on Sundays and therefore had implied authorization to seek assistance on that day. This contention must find its entire support in a single sentence in the record: ‘‘ Q. And prior to the accident had you seen Julius Rubin work at or about the store? A. Yes. On Sundays especially he would open the store and run the business all day.”
This indefinite statement cannot justify attaching liability for implied authorization of the employee’s act. There is nothing to indicate that the duties of defendant’s father involved any management or supervisory powers. Plaintiff testified as to the father’s duties:
“ Q. What type of work does Julius do around the vegetable stand? A. Well, he packs the fruit and sells it to the customers that come in.
“ Q. He opens the store on many occasions? A. Every Sunday morning.”
There is nothing in the record to show that, at the time of this accident, the conditions of the father’s employment were any different from what they were during the week. Typical of the cases where liability was imposed on the theory of management powers is Ferro v. Sinsheimer Estate, Inc. (256 N. Y. 398) where the Court of Appeals found implied authority to procure outside assistance. But there, the defendant had for many years been the superintendent of the building. He had “ general authority and full control of the building ” (p. 402) and6 ‘ hired the help which he needed in operating it. ” (P. 399.) “ He was authorized to clean the cables [the job on which plaintiff was injured] or to cause another to do it for him. ’ ’ (P. 402.)
The judgment should be affirmed, with costs.
*206Cohn and Callahan, JJ., concur with McCurn, J.; Sheen-tag, J., dissents and votes to affirm, in opinion in which Peck, P. J., concurs.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.